
	

114 S1920 IS: Biennial Report on the Skills Gap Act of 2015
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1920
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2015
			Mr. Donnelly (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Comptroller General of the United States to develop and submit to Congress a
			 biennial report
			 on the current state
			 of the skills gap in the United States, as of the date of
			 the report, that includes an analysis of the effectiveness of efforts to
			 close the skills gap and policy recommendations to improve such
			 efforts, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Biennial Report on the Skills Gap Act of 2015.
 2.Definition of skills gapIn this Act, the term skills gap means the difference or gap between the specific skills set of employees and the skills that are desired by employers in the workforce.
		3.Biennial report
 (a)In generalNot later than 18 months after the date of enactment of this Act, and every other year thereafter, the Comptroller General of the United States shall develop and submit to Congress a report on the current state of the skills gap in the United States, as of the date of the report, that includes—
 (1)an analysis of the effectiveness of efforts to close the skills gap; and (2)policy recommendations to improve such efforts.
 (b)Content of reportEach report required under subsection (a) may include the following: (1)An analysis of employer participation in apprenticeships and on-the-job training in the United States.
 (2)An assessment of the Registered Apprenticeship program of the Department of Labor (Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.)) to determine if the program can be better utilized.
 (3)An analysis of the prevalence and portability of recognized postsecondary credentials, including industry-recognized credentials, that align with occupations that are in demand.
 (4)A comparison of policies and strategies addressing the current skills gap in the United States, as of the date of the report, with the policies and strategies employed by other large countries.
 (5)An analysis of the specific barriers preventing the United States workforce from acquiring the skills desired by United States employers, including an assessment of opportunities to reduce those barriers.
				
